                                    Case 20-15088-SMG                          Doc 1    Filed 05/06/20             Page 1 of 81


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE DIVISION

Case number (if known)                                                            Chapter you are filing under:

                                                                                  Chapter 7
                                                                                   Chapter 11
                                                                                   Chapter 12
                                                                                   Chapter 13                                        Check if this is an
                                                                                                                                       amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer would
be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between
them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the
forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Keesha
     your government-issued          First name                                                         First name
     picture identification (for
     example, your driver's          Elaine
     license or passport).           Middle name                                                        Middle name
     Bring your picture
     identification to your meeting
                                    Montgomery
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                            Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have        Keesha Cole
     used in the last 8 years        Keesha E Montgomery
     Include your married or         Keesha Montgomery
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-2655
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
                                 Case 20-15088-SMG                     Doc 1         Filed 05/06/20         Page 2 of 81
Debtor 1   Montgomery, Keesha Elaine                                                                 Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 4042 NW 19th St
                                 Apt F103
                                 Lauderhill, FL 33313-7044
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Broward
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any     here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                       address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                 Check one:
     bankruptcy                       Over the last 180 days before filing this petition, I
                                       have lived in this district longer than in any other             Over the last 180 days before filing this petition, I have
                                       district.                                                         lived in this district longer than in any other district.

                                      I have another reason.                                           I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                  Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
                                  Case 20-15088-SMG                     Doc 1        Filed 05/06/20             Page 3 of 81
Debtor 1    Montgomery, Keesha Elaine                                                                      Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                   When                             Case number
                                             District                                   When                             Case number
                                             District                                   When                             Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known



11. Do you rent your
    residence?
                                  No.         Go to line 12.

                                   Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                                     Case 20-15088-SMG                     Doc 1       Filed 05/06/20              Page 4 of 81
Debtor 1    Montgomery, Keesha Elaine                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
    Chapter 11 of the                under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
    Bankruptcy Code, and are         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
    you a small business             statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor or a debtor as
    defined by 11 U.S.C.? §
    1182(1)?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and I do
                                                  not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                  choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                               Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                                     Case 20-15088-SMG                    Doc 1         Filed 05/06/20         Page 5 of 81
Debtor 1    Montgomery, Keesha Elaine                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
                                      Icounseling
                                           received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                             agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
                                   Case 20-15088-SMG                     Doc 1         Filed 05/06/20             Page 6 of 81
Debtor 1    Montgomery, Keesha Elaine                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses
     are paid that funds will be
                                             No
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                           50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Keesha Elaine Montgomery
                                   Keesha Elaine Montgomery                                           Signature of Debtor 2
                                   Signature of Debtor 1

                                   Executed on      May 6, 2020                                       Executed on
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
                                Case 20-15088-SMG                        Doc 1      Filed 05/06/20               Page 7 of 81
Debtor 1   Montgomery, Keesha Elaine                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Chad Van Horn                                                     Date         May 6, 2020
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Chad Van Horn
                                Printed name

                                Van Horn Law Group, P.A.
                                Firm name


                                330 N Andrews Ave Ste 450
                                Fort Lauderdale, FL 33301-1012
                                Number, Street, City, State & ZIP Code

                                Contact phone    (954) 765-3166                                 Email address         chad@cvhlawgroup.com
                                64500
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                                          Case 20-15088-SMG                           Doc 1          Filed 05/06/20           Page 8 of 81

               Fill in this information to identify your case and this filing:

 Debtor 1                    Keesha Elaine Montgomery
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


                                                             SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:                     DIVISION

 Case number                                                                                                                                                 Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply

                                                                                   Single-family home                         Do not deduct secured claims or exemptions. Put
        4042 NW 19th St Apt F103                                                                                               the amount of any secured claims on Schedule D:
        Street address, if available, or other description
                                                                                   Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property .
                                                                               Condominium or cooperative
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Lauderhill                        FL        33313-7044                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                                $32,000.00                  $32,000.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.

                                                                               Debtor 1 only                                  Homestead
        Broward County                                                             Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                   At least one of the debtors and another
                                                                                                                                  (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                           $32,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   No
    Yes


Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                   Case 20-15088-SMG                      Doc 1          Filed 05/06/20              Page 9 of 81
 Debtor 1       Montgomery, Keesha Elaine                                                                      Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $0.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                        Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                    1 Bed, 1 Dresser, 1 Sofa, 1 Table, 1 Chair, 1 Deak                                                                  $250.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                    Phone, Computer, Apple Air buds                                                                                     $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                    Used wearing apparel                                                                                                $150.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.    Describe.....

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.    Describe.....


Official Form 106A/B                                                Schedule A/B: Property                                                                  page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                          Case 20-15088-SMG                                     Doc 1              Filed 05/06/20   Page 10 of 81
 Debtor 1          Montgomery, Keesha Elaine                                                                                    Case number (if known)

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                  $500.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
                                                                                                                                    Cash-on-hand                          $0.50


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.      Checking Account                       N26 aact#1089                                                             $0.00



                                              17.2.      Checking Account                       Varo Bank acct#4742                                                       $0.00



                                              17.3.      Checking Account                       Chime acct# 0242                                                          $0.00



                                              17.4.      Savings Account                        Chime acct#3467                                                           $0.00



                                              17.5.      Savings Account                        Bright Star Acct# 12                                                      $0.00



                                              17.6.      Savings Account                        Varo acct#4759                                                            $0.00



                                              17.7.      Savings Account                        Bright Star acct #00                                                      $0.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
   Yes..................           Institution or issuer name:
                                                       Robinhood                                                                                                          $6.04

                                                       Stash Investment                                                                                                  $47.75


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
Official Form 106A/B                                                                     Schedule A/B: Property                                                            page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                     Case 20-15088-SMG                     Doc 1         Filed 05/06/20             Page 11 of 81
 Debtor 1        Montgomery, Keesha Elaine                                                                    Case number (if known)

     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                   Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
Official Form 106A/B                                                  Schedule A/B: Property                                                              page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                    Case 20-15088-SMG                             Doc 1           Filed 05/06/20                   Page 12 of 81
 Debtor 1        Montgomery, Keesha Elaine                                                                                  Case number (if known)

     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                              Surrender or refund
                                                                                                                                                           value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
    Yes.      Describe each claim.........
                                                        Lawsuit - Beattie and Houston, Jr. V TTEC Healthcare
                                                        solutions, Inc. and TTEC Holdins Inc. for unpaid overtime
                                                        pay.                                                                                                           unknown

                                                        Class action - Tiara Turner vs Concentric Services US, Inc
                                                        for unpaid overtine wages.                                                                                     unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................              $54.29

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                               $0.00


Official Form 106A/B                                                        Schedule A/B: Property                                                                          page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                        Case 20-15088-SMG                                 Doc 1             Filed 05/06/20                     Page 13 of 81
 Debtor 1         Montgomery, Keesha Elaine                                                                                             Case number (if known)

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................          $32,000.00
 56. Part 2: Total vehicles, line 5                                                                                  $0.00
 57. Part 3: Total personal and household items, line 15                                                           $500.00
 58. Part 4: Total financial assets, line 36                                                                        $54.29
 59. Part 5: Total business-related property, line 45                                                                $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                       $0.00
 61. Part 7: Total other property not listed, line 54                                             +                  $0.00

 62. Total personal property. Add lines 56 through 61...                                                           $554.29            Copy personal property total        $554.29

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $32,554.29




Official Form 106A/B                                                               Schedule A/B: Property                                                                    page 6
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                   Case 20-15088-SMG                        Doc 1          Filed 05/06/20              Page 14 of 81

              Fill in this information to identify your case:

 Debtor 1                 Keesha Elaine Montgomery
                          First Name                        Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                    Last Name


                                                    SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:            DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.          11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

                                                                                                                                  Fla. Const. Art. X, §4(a)(1);
      4042 NW 19th St Apt F103
                                                                     $32,000.00                                  $32,000.00
                                                                                                                                  Fla. Stat.§§ 222.01, 222.02
      Lauderhill FL, 33313-7044                                                              100% of fair market value, up to
      County : Broward County                                                                 any applicable statutory limit
      Line from Schedule A/B: 1.1

      1 Bed, 1 Dresser, 1 Sofa, 1 Table, 1                                                                                        Fla. Const. Art X, § 4(a)(2)
      Chair, 1 Deak
                                                                          $250.00                                    $250.00
      Line from Schedule A/B: 6.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      Phone, Computer, Apple Air buds                                                                                             Fla. Const. Art X, § 4(a)(2)
      Line from Schedule A/B: 7.1
                                                                          $100.00                                    $100.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Used wearing apparel                                                                                                        Fla. Const. Art X, § 4(a)(2)
      Line from Schedule A/B: 11.1
                                                                          $150.00                                    $150.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Cash-on-hand                                                                                                                Fla. Const. Art X, § 4(a)(2)
      Line from Schedule A/B: 16.1
                                                                            $0.50                                       $0.50
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1      Filed 05/06/20              Page 15 of 81

 Debtor 1    Montgomery, Keesha Elaine                                                                Case number (if known)

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Bright Star Acct# 12                                                                                                      Fla. Const. Art X, § 4(a)(2)
     Line from Schedule A/B: 17.5
                                                                         $0.00                                    $0.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Robinhood                                                                                                                 Fla. Const. Art X, § 4(a)(2)
     Line from Schedule A/B: 18.1
                                                                         $6.04                                    $6.04
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Stash Investment                                                                                                          Fla. Const. Art X, § 4(a)(2)
     Line from Schedule A/B: 18.2
                                                                       $47.75                                   $47.75
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                      Case 20-15088-SMG                      Doc 1           Filed 05/06/20             Page 16 of 81

              Fill in this information to identify your case:

 Debtor 1                   Keesha Elaine Montgomery
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


                                                     SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:             DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Harvey Schonbrun                         Describe the property that secures the claim:                 $24,000.00               $32,000.00                     $0.00
         Creditor's Name
                                                  4042 NW 19th St Apt F103,
                                                  Lauderhill, FL 33313-7044
                                                  As of the date you file, the claim is: Check all that
         1802 N Morgan St                         apply.
         Tampa, FL 33602-2328                      Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          05-2019                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                     Case 20-15088-SMG                        Doc 1           Filed 05/06/20                Page 17 of 81

 Debtor 1 Keesha Elaine Montgomery                                                                         Case number (if known)
              First Name                  Middle Name                     Last Name


        Majestic Gardens
 2.2                                               Describe the property that secures the claim:                     $2,433.00                $32,000.00        $2,433.00
        Condominium
        Creditor's Name
                                                   4042 NW 19th St Apt F103,
                                                   Lauderhill, FL 33313-7044
                                                   As of the date you file, the claim is: Check all that
        PO Box 164105                              apply.
        Miami, FL 33116-4105                        Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         04-20                       Last 4 digits of account number


 2.3    Scottish Lion LLC                          Describe the property that secures the claim:                     $8,000.00                $32,000.00            $0.00
        Creditor's Name
                                                   4042 NW 19th St Apt F103,
                                                   Lauderhill, FL 33313-7044
                                                   As of the date you file, the claim is: Check all that
        2780 E Fowler Ave # 123                    apply.
        Tampa, FL 33612-6297                        Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Mortgage 2
       community debt

 Date debt was incurred         04-2019                     Last 4 digits of account number




 Add the dollar value of your entries in Column A on this page. Write that number here:                                   $34,433.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                  $34,433.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.2
         Premier Property Management
         4502 Inverrary Blvd                                                                        Last 4 digits of account number
         Lauderhill, FL 33319-4104




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                               page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                    Case 20-15088-SMG                         Doc 1              Filed 05/06/20             Page 18 of 81

      Fill in this information to identify your case:

 Debtor 1                  Keesha Elaine Montgomery
                           First Name                       Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                          Last Name


                                                      SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:              DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          1st Northern                                           Last 4 digits of account number         8596                                                       $5,263.00
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?             2013-07-24
              230 W Monroe St
              Chicago, IL 60606-4703
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
               Debtor 2 only                                         Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify      Open account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                        G2320
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 19 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.2      AAA life insurance                                     Last 4 digits of account number                                                    $859.07
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04-2019
          17900 N Laurel Park Dr
          Livonia, MI 48152-3992
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Loan


 4.3      ADT Security Services                                  Last 4 digits of account number                                                    $198.47
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11-2019
          3190 S Vaughn Way
          Aurora, CO 80014-3512
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Home Security


 4.4      Advanced Collection Bu                                 Last 4 digits of account number       6326                                         $380.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-08
          PO Box 560063
          Rockledge, FL 32956-0063
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 20 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.5      Allstate                                               Last 4 digits of account number       0069                                          $61.53
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11-2019
          PO Box 660642
          Dallas, TX 75266-0642
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Auto Policy


 4.6      Allstate                                               Last 4 digits of account number       1177                                         $100.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           01-2019
          PO Box 660642
          Dallas, TX 75266-0642
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      PIP SmallL claims


 4.7      Alltran Financial, LP                                  Last 4 digits of account number       3669                                        $2,500.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           05-2018
          PO Box 4044
          Concord, CA 94524-4044
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Small Claims




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 21 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.8      Ambetter from Sunshine Health                          Last 4 digits of account number       7379                                         $129.58
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08-2019
          PO Box 25408
          Little Rock, AR 72221-5408
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.9      Assertive Multiservices LLC                            Last 4 digits of account number                                                   $1,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          202 Terry Ave S
          Lehigh Acres, FL 33976-2332
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.10     Bayview Loan Servicing, LLC                            Last 4 digits of account number       0023                                        $2,030.25
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           09-2018
          4425 Ponce de Leon Blvd Fl 5
          Coral Gables, FL 33146-1837
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Mortgage




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 22 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.11     BCA Financial Services                                 Last 4 digits of account number       8274                                         $564.70
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02-2020
          18001 Old Cutler Rd Ste 462
          Palmetto Bay, FL 33157-6437
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical BIll


 4.12     Checkredi                                              Last 4 digits of account number                                                     $25.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08-2019
          PO Box 11848
          Lexington, KY 40578-1848
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.13     Collection Bureau of A                                 Last 4 digits of account number       2541                                         $200.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2020-01
          1406 S Santa Fe Ave
          Vista, CA 92084-7282
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 23 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.14     Credence Resource Mana                                 Last 4 digits of account number       1888                                         $796.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2019-11
          PO Box 2300
          Southgate, MI 48195-4300
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.15     Credit First N A                                       Last 4 digits of account number       0765                                        $1,670.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2017-10
          PO Box 81315
          Cleveland, OH 44181-0315
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.16     Crystal Springs                                        Last 4 digits of account number       9984                                          $71.84
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11-2019
          PO Box 660579
          Dallas, TX 75266-0579
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 24 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.17     DS Services of America Inc                             Last 4 digits of account number       2541                                         $197.61
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02-2020
          5331 NW 35th Ter
          Fort Lauderdale, FL 33309-6328
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.18     Edge Department                                        Last 4 digits of account number                                                   $2,400.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           05-2019
          1860 SW 68th Ave
          Miramar, FL 33023-2732
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.19     FFCC                                                   Last 4 digits of account number       8274                                          $75.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12-2019
          1940 Harrison St Ste 202
          Hollywood, FL 33020-5072
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 25 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.20     First Nothern Cre                                      Last 4 digits of account number                                                   $7,041.28
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08-2018
          230 W Monroe St Ste 2850
          Chicago, IL 60606-4975
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Contract Complaint


 4.21     First Fed Credit & Col                                 Last 4 digits of account number       0011                                          $75.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2019-12
          3440 Hollywood Blvd
          Hollywood, FL 33021-6927
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.22     First Northern Cu                                      Last 4 digits of account number       2351                                        $5,262.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2013-07
          230 W Monroe St
          Chicago, IL 60606-4703
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 26 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.23     First Northern Cu                                      Last 4 digits of account number       9168                                         $206.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2013-07
          230 W Monroe St
          Chicago, IL 60606-4703
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.24     FirstSource Advantage, LLC                             Last 4 digits of account number       5638                                        unknown
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03-2019
          205 Bryant Woods S
          Amherst, NY 14228-3609
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.25     Florida Blue HMO                                       Last 4 digits of account number                                                    $200.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 1798
          Jacksonville, FL 32231-0014
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 27 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

          Florida Center For Allergy &
 4.26     Asthma                                                 Last 4 digits of account number       3228                                         $275.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10-2019
          11880 SW 40th St Ste 304
          Miami, FL 33175-3574
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.27     HSN Collection Department                              Last 4 digits of account number       7945                                         $311.04
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03-2020
          PO Box 9090
          Clearwater Beach, FL 33758-9090
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Flexpay


 4.28     Illinois Dept. of Revenue                              Last 4 digits of account number                                                   $1,248.05
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04-2019
          PO Box 19006
          Springfield, IL 62794-9006
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Taxes Owed




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 28 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.29     Inphynet South Broward, Inc                            Last 4 digits of account number       8000                                         $1,816.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           01-2020
          PO Box 459077
          Sunrise, FL 33345-9077
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.30     Instaloan Loans                                        Last 4 digits of account number                                                    $1,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          1030 W Sunrise Blvd
          Fort Lauderdale, FL 33311-7144
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.31     Jefferey Bridges                                       Last 4 digits of account number                                                   $10,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          2881 Denton Ct
          Westchester, IL 60154-5637
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 11 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 29 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.32     Jpmcb Card                                             Last 4 digits of account number       6240                                        $2,419.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2017-04
          PO Box 15369
          Wilmington, DE 19850-5369
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.33     Maloney Law LLC                                        Last 4 digits of account number                                                   $2,200.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06-2019
          1880 W Winchester Rd Ste 205
          Libertyville, IL 60048-5336
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.34     Memorial Healthcare System                             Last 4 digits of account number       1048                                        $6,174.82
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04-16
          2900 Corporate Way
          Miramar, FL 33025-3925
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 30 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.35     Memorial Physician Group                               Last 4 digits of account number       1048                                          $33.65
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03-2019
          PO Box 2858
          Raleigh, NC 27602-2858
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.36     Midland Credit Management, Inc                         Last 4 digits of account number       0189                                        $2,601.19
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02-2019
          8875 Aero Dr Ste 200
          San Diego, CA 92123-2255
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.37     Midland Funding                                        Last 4 digits of account number       6460                                        $9,865.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-05
          320 E Big Beaver Rd
          Troy, MI 48083-1238
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 31 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.38     Midland Funding                                        Last 4 digits of account number       8470                                        $8,526.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-05
          320 E Big Beaver Rd
          Troy, MI 48083-1238
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.39     Midland Funding                                        Last 4 digits of account number       7249                                        $3,234.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-06
          320 E Big Beaver Rd
          Troy, MI 48083-1238
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.40     Midland Funding                                        Last 4 digits of account number       4832                                        $2,601.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-08
          320 E Big Beaver Rd
          Troy, MI 48083-1238
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 32 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.41     Midland Funding                                        Last 4 digits of account number       4467                                        $1,874.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-04
          320 E Big Beaver Rd
          Troy, MI 48083-1238
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.42     Midland Funding                                        Last 4 digits of account number       2658                                         $733.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-06
          320 E Big Beaver Rd
          Troy, MI 48083-1238
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.43     MIDLAND FUNDING LLC                                    Last 4 digits of account number       2943                                        $2,500.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03-2019
          2365 Northside Dr Ste 300
          San Diego, CA 92108-2709
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Small Claim




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 33 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.44     Midland Funding, LLC                                   Last 4 digits of account number       7337                                        $2,500.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           06-2019
          8875 Aero Dr Ste 200
          San Diego, CA 92123-2255
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Small Claims


 4.45     Nordstrom                                              Last 4 digits of account number       3379                                          $41.18
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12-2019
          PO Box 5378
          Portland, OR 97228-5378
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.46     Nordstrom/Td Bank USA                                  Last 4 digits of account number       9350                                        $2,798.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2014-12
          13531 E Caley Ave
          Englewood, CO 80111-6504
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 34 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.47     Northland Group, Inc                                   Last 4 digits of account number       2251                                        $2,500.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03-2018
          PO Box 390846
          Minneapolis, MN 55439-0846
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Small Claims


          Pathology Consultants of South
 4.48     Broward                                                Last 4 digits of account number                                                     $61.53
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           09-2019
          PO Box 917920
          Orlando, FL 32801-7920
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.49     PCH Publishers Clearing House                          Last 4 digits of account number       3991                                          $21.56
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02-2020
          PO Box 6344
          Harlan, IA 51593-1844
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 35 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.50     PCH Publishers Clearing House                          Last 4 digits of account number       6697                                          $21.56
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12-2019
          PO Box 6344
          Harlan, IA 51593-1844
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.51     Peoples Gas                                            Last 4 digits of account number       0003                                          $92.29
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04-2019
          PO Box 2968
          Milwaukee, WI 53201-2968
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.52     Plantation General Hospital                            Last 4 digits of account number       0943                                         $150.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           03-2020
          PO Box 740743
          Cincinnati, OH 45274-0743
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 36 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.53     Portfolio Recov Assoc                                  Last 4 digits of account number       3382                                        $1,686.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-06
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.54     Portfolio Recov Assoc                                  Last 4 digits of account number       9956                                        $1,372.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-05
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.55     Portfolio Recov Assoc                                  Last 4 digits of account number       5850                                        $1,097.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-05
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 37 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.56     Portfolio Recov Assoc                                  Last 4 digits of account number       5636                                        $1,080.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2019-11
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.57     Portfolio Recov Assoc                                  Last 4 digits of account number       1762                                         $750.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-05
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.58     Portfolio Recov Assoc                                  Last 4 digits of account number       8900                                         $378.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-05
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 38 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.59     Portfolio Recov Assoc                                  Last 4 digits of account number       7602                                         $357.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-07
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.60     Portfolio Recov Assoc                                  Last 4 digits of account number       3400                                         $277.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-06
          120 Corporate Blvd Ste 100
          Norfolk, VA 23502-4952
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.61     Portfolio Recovery                                     Last 4 digits of account number       5636                                        $1,079.90
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12-2019
          120 Corporate Blvd
          Norfolk, VA 23502-4962
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 39 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.62     Quality Women's Care of Florida                        Last 4 digits of account number       7364                                          $63.36
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04-2019
          1150 N 35th Ave Ste 400
          Hollywood, FL 33021-5429
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.63     Quest Diagnostics                                      Last 4 digits of account number       2730                                          $20.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10-2019
          PO Box 7306
          Hollister, MO 65673-7306
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.64     Radius Global Solutions, LLC                           Last 4 digits of account number       2683                                        $1,491.12
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04-2020
          PO Box 390916
          Minneapolis, MN 55439-0911
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 40 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.65     Resurgent Capital Services L.P.                        Last 4 digits of account number       3833                                        $7,233.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-06-22
          PO Box 10497
          Greenville, SC 29603-0497
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Open account


 4.66     Ronald Oskowski                                        Last 4 digits of account number                                                     $80.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          3173 NW 122nd Ave
          City of Sunrise, FL 33323-3013
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.67     Samuel Simeon                                          Last 4 digits of account number                                                    $500.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          1042 Iroquis Ave
          Fort Lauderdale, FL 33312-7361
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 41 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.68     Sunpass                                                Last 4 digits of account number       8794                                          $12.94
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08-2019
          PO Box 31241
          Tampa, FL 33631-3241
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.69     Suntrrust Mortgage                                     Last 4 digits of account number       6451                                        $1,507.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           04-2018
          PO Box 27767
          Richmond, VA 23261-7767
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.70     Target                                                 Last 4 digits of account number                                                   $5,270.74
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 660170
          Dallas, TX 75266-0170
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Credit Card




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 42 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.71     TMobile                                                Last 4 digits of account number       272                                         $1,000.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           09-2018
          211 S State Road 7 Unit A
          Hollywood, FL 33023-6758
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.72     Transworld Systems, Inc                                Last 4 digits of account number       1693                                         $640.48
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           12-2019
          500 Virginia Dr Ste 514
          Fort Washington, PA 19034-2707
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify

 4.73     Uber Visa                                              Last 4 digits of account number                                                    $100.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           08-2019
          182 Howard St # 8
          San Francisco, CA 94105-1611
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                       Doc 1              Filed 05/06/20           Page 43 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                  Case number (if known)

 4.74      Uchicago Hospital                                     Last 4 digits of account number       6361                                                    $30.00
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11-2018
           5841 S Maryland Ave
           Chicago, IL 60637-1443
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Hospital Service


 4.75      US Bank Cacs                                          Last 4 digits of account number       9798                                                $1,679.00
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2017-04
           PO Box 790408
           Saint Louis, MO 63179-0408
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Revolving account


 4.76      Verizon Wireless                                      Last 4 digits of account number       0001                                                   $159.00
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-11
           PO Box 26055
           Minneapolis, MN 55426-0055
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Open account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.


Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                        Doc 1           Filed 05/06/20                 Page 44 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                     Case number (if known)

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 ADT Security Services                                      Line 4.64 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 3190 S Vaughn Way                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Aurora, CO 80014-3512
                                                            Last 4 digits of account number                    2683
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 AmTrust Financial Services, Inc.                           Line 4.33 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 59 Maiden Ln Fl 43                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10038-4639
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA                                       Line 4.38 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0281
                                                            Last 4 digits of account number                    8470
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA                                       Line 4.41 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 30281                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0281
                                                            Last 4 digits of account number                    4467
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Chicago Volunteer Legal Services                           Line 4.33 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 33 N Dearborn St Ste 400                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60602-3116
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank NA                                                Line 4.37 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6241                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6241
                                                            Last 4 digits of account number                    6460
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank NA                                                Line 4.39 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6241                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6241
                                                            Last 4 digits of account number                    7249
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank NA                                                Line 4.36 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6241                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6241
                                                            Last 4 digits of account number                    0189
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank, N.A.                                             Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6004                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6004
                                                            Last 4 digits of account number                    4832
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank, N.A.                                             Line 4.59 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6004                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6004
                                                            Last 4 digits of account number                    7602
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Collection Bureau of America                               Line 4.17 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 5013                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Hayward, CA 94540-5013
                                                            Last 4 digits of account number                    2541
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?



Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                        Doc 1           Filed 05/06/20                 Page 45 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                     Case number (if known)

 Comenity Bank                                              Line 4.53 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    3382
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank                                              Line 4.54 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    9956
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank                                              Line 4.55 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    5850
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank                                              Line 4.58 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    8900
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Bank                                              Line 4.60 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    3400
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Comenity Capital Bank/Big                                  Line 4.57 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 182120                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2120
                                                            Last 4 digits of account number                    1762
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Service                                  Line 4.63 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 725 Canton St                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062-2679
                                                            Last 4 digits of account number                    2730
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 CVI SGP-CO Acquisition TRust                               Line 4.65 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 385908                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55438-5908
                                                            Last 4 digits of account number                    3833
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Ds Services of America                                     Line 4.13 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2300 Windy Ridge Pkwy SE                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30339-5665
                                                            Last 4 digits of account number                    2541
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 EOS CCA                                                    Line 4.71 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 169                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Norwell, MA 02061-0169
                                                            Last 4 digits of account number                    272
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Hertz                                                      Line 4.72 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 121190                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75312-1190
                                                            Last 4 digits of account number                    1693
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                        Doc 1           Filed 05/06/20                 Page 46 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                     Case number (if known)

 McCarthy, Burges & Wolff                                   Line 4.15 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 26000 Cannon Rd                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44146-1807
                                                            Last 4 digits of account number                    0765
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Memorial Ekg Associates Inc                                Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 8353 SW 124th St Ste 208                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Miami, FL 33156-5847
                                                            Last 4 digits of account number                    0011
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Memorial EKG Associates, Inc                               Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1175 Devin Dr Ste 174                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Norton Shores, MI 49441-6079
                                                            Last 4 digits of account number                    8274
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 MRS Associates                                             Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1930 Olney Ave                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Cherry Hill, NJ 08003-2016
                                                            Last 4 digits of account number                    6240
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc                                     Line 4.32 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 26314                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Lehigh Valley, PA 18002-6314
                                                            Last 4 digits of account number                    6240
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 New Park Tower                                             Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 2261 S Sherman Cir                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Miramar, FL 33025-2294
                                                            Last 4 digits of account number                    6326
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Sterling Jewelers, Inc                                     Line 4.65 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 375 Ghent Rd                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Akron, OH 44333-4601
                                                            Last 4 digits of account number                    3833
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                             Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965036                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5036
                                                            Last 4 digits of account number                    5636
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                             Line 4.42 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965036                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5036
                                                            Last 4 digits of account number                    2658
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                             Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965036                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5036
                                                            Last 4 digits of account number                    5638
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank/Walmart                                     Line 4.61 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965024                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5024
                                                            Last 4 digits of account number                    5636
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                   Case 20-15088-SMG                        Doc 1          Filed 05/06/20                 Page 47 of 81
 Debtor 1 Montgomery, Keesha Elaine                                                                       Case number (if known)

 T Mobile                                                    Line 4.14 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 4515 N Santa Fe Ave                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Oklahoma City, OK 73118-7901
                                                             Last 4 digits of account number                      1888
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Walinski and Associates P                                   Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2215 Enterprise Dr #                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Westchester, IL 60154-5819
                                                             Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                 124,767.74

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                 124,767.74




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 30 of 30
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                    Case 20-15088-SMG                           Doc 1   Filed 05/06/20            Page 48 of 81

              Fill in this information to identify your case:

 Debtor 1                 Keesha Elaine Montgomery
                          First Name                         Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                         Middle Name                Last Name


                                                       SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:               DIVISION

 Case number
 (if known)
                                                                                                                                              Check if this is an
                                                                                                                                               amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.       You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                       State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.2
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.3
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.4
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.5
           Name


           Number       Street

           City                                     State                  ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                        Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                      Case 20-15088-SMG                         Doc 1   Filed 05/06/20       Page 49 of 81

              Fill in this information to identify your case:

 Debtor 1                   Keesha Elaine Montgomery
                            First Name                            Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name           Last Name


                                                         SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:                 DIVISION

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                         ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                         ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                Doc 1        Filed 05/06/20             Page 50 of 81



Fill in this information to identify your case:

Debtor 1                      Keesha Elaine Montgomery

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF FLORIDA, FORT
                                              LAUDERDALE DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                    Employed
       attach a separate page with           Employment status*
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation              See Schedule Attached
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student or Employer's address
       homemaker, if it applies.


                                             How long employed there?
                                                                                *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        2,345.05       $               N/A

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      2,345.05             $         N/A




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
                             Case 20-15088-SMG                   Doc 1        Filed 05/06/20                 Page 51 of 81


Debtor 1    Montgomery, Keesha Elaine                                                               Case number (if known)



                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      2,345.05       $              N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                    5a.        $        308.22       $               N/A
      5b.   Mandatory contributions for retirement plans                                     5b.        $          0.00       $               N/A
      5c.   Voluntary contributions for retirement plans                                     5c.        $          0.00       $               N/A
      5d.   Required repayments of retirement fund loans                                     5d.        $          0.00       $               N/A
      5e.   Insurance                                                                        5e.        $          0.00       $               N/A
      5f.   Domestic support obligations                                                     5f.        $          0.00       $               N/A
      5g.   Union dues                                                                       5g.        $          0.00       $               N/A
      5h.   Other deductions. Specify:                                                       5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $            308.22       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          2,036.83       $               N/A
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                             8b.        $              0.00   $               N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                          8d.        $              0.00   $               N/A
      8e.    Social Security                                                                 8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.        $              0.00   $               N/A
      8g. Pension or retirement income                                                       8g.        $              0.00   $               N/A
                                                2019 Est. monthly Tax Refund
      8h.   Other monthly income. Specify:      Income                                       8h.+ $              122.66 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $            122.66       $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            2,159.49 + $           N/A = $           2,159.49
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.    +$             0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.       $          2,159.49
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                       page 2
                        Case 20-15088-SMG             Doc 1   Filed 05/06/20         Page 52 of 81


Debtor 1   Montgomery, Keesha Elaine                                           Case number (if known)




                                                Official Form B 6I
                                Attachment for Additional Employment Information

Debtor
Occupation            Customer Service
Name of Employer      Alorica
How long employed     1 months
Address of Employer   5161 California Ave Ste 100
                      Irvine, CA 92617-8002
Debtor
Occupation            Customer Service
Name of Employer      Arise Virtual Solutions, Inc
How long employed
Address of Employer   3450 Lakeside Dr Ste 620
                      Miramar, FL 33027-3269
Debtor
Occupation
Name of Employer      HSNI LLC
How long employed     2 months
Address of Employer   1 Home Shopping Network Dr
                      Saint Petersburg, FL 33729-0001
Debtor
Occupation            Customer Service Rep
Name of Employer      Teleperformance USA, Inc
How long employed     1 months
Address of Employer   1991 S 4650 W
                      Salt Lake City, UT 84104-4701




Official Form 106I                                       Schedule I: Your Income                        page 3
                             Case 20-15088-SMG                         Doc 1       Filed 05/06/20              Page 53 of 81



Fill in this information to identify your case:

Debtor 1              Keesha Elaine Montgomery                                                               Check if this is:
                                                                                                              An amended filing
Debtor 2                                                                                                      A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF FLORIDA, FORT                                        MM / DD / YYYY
                                           LAUDERDALE DIVISION

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
      No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?             No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’  s relationship to        Dependent’
                                                                                                                                 s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                No
      yourself and your dependents?              Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                          697.67

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                          0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                          0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                          0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                        232.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                          0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
                             Case 20-15088-SMG                        Doc 1         Filed 05/06/20              Page 54 of 81


Debtor 1     Montgomery, Keesha Elaine                                                                 Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                                 6a.   $                                70.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                 0.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                                 6c.   $                                90.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               300.00
8.    Childcare and children’     s education costs                                                           8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                80.00
10.   Personal care products and services                                                                    10.   $                               100.00
11.   Medical and dental expenses                                                                            11.   $                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                   0.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                   15a.   $                                 0.00
      15b. Health insurance                                                                                 15b.   $                                 0.00
      15c. Vehicle insurance                                                                                15c.   $                                 0.00
      15d. Other insurance. Specify: Homeowner's Ins                                                        15d.   $                               280.00
             Flood Insurance                                                                                       $                                50.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                 16. $                                                    0.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                         17a. $                                                    0.00
    17b. Car payments for Vehicle 2                                                         17b. $                                                    0.00
    17c. Other. Specify:                                                                    17c. $                                                    0.00
    17d. Other. Specify:                                                                    17d. $                                                    0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                    0.00
19. Other payments you make to support others who do not live with you.                           $                                                   0.00
    Specify:                                                                                 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                        20a. $                                                    0.00
    20b. Real estate taxes                                                                  20b. $                                                    0.00
    20c. Property, homeowner’   s, or renter’
                                            s insurance                                     20c. $                                                    0.00
    20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                    0.00
    20e. Homeowner’    s association or condominium dues                                    20e. $                                                    0.00
21. Other: Specify:                                                                          21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                      2,149.67
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                      2,149.67
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               2,159.49
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              2,149.67

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    9.82

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                     Case 20-15088-SMG           Doc 1     Filed 05/06/20              Page 55 of 81




      Fill in this information to identify your case:

Debtor 1                    Keesha Elaine Montgomery
                            First Name             Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name             Middle Name             Last Name

                                             SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
United States Bankruptcy Court for the:      DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Keesha Elaine Montgomery                                      X
             Keesha Elaine Montgomery                                          Signature of Debtor 2
             Signature of Debtor 1

             Date       May 6, 2020                                            Date
                                      Case 20-15088-SMG                               Doc 1           Filed 05/06/20                    Page 56 of 81

              Fill in this information to identify your case:

 Debtor 1                   Keesha Elaine Montgomery
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


                                                          SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:                  DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $              32,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $                  554.29

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $              32,554.29

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $              34,433.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $             124,767.74


                                                                                                                                     Your total liabilities $                   159,200.74


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                2,159.49

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                2,149.67

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
            court with your other schedules.
 Official Form 106Sum            Summary of Your Assets and Liabilities and Certain Statistical Information                         page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                   Doc 1        Filed 05/06/20              Page 57 of 81
 Debtor 1     Montgomery, Keesha Elaine                                                      Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $   451.90


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $              0.00

       9d. Student loans. (Copy line 6f.)                                                                  $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$              0.00


       9g. Total. Add lines 9a through 9f.                                                            $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information           page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                    Case 20-15088-SMG                      Doc 1         Filed 05/06/20             Page 58 of 81




              Fill in this information to identify your case:

 Debtor 1                  Keesha Elaine Montgomery
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name

                                                    SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:            DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived       Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                             lived there
        1860 SW 68th Ave Unit 22                                From-To:                    Same as Debtor 1                                      Same as Debtor 1
        Miramar, FL 33023-2732                                  08/2018 - 5/2019                                                                  From-To:




        2281 S Sherman Cir Apt B409                             From-To:                    Same as Debtor 1                                      Same as Debtor 1
        Miramar, FL 33025-2292                                  05/2018 - 08/2019                                                                 From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2          Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income                  Sources of income               Gross income
                                                  Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                    exclusions)                                                   and exclusions)
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                        Doc 1         Filed 05/06/20             Page 59 of 81
 Debtor 1     Montgomery, Keesha Elaine                                                                    Case number (if known)



                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income                  Sources of income             Gross income
                                                  Check all that apply.             (before deductions and        Check all that apply.         (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until             Wages, commissions,                           $2,345.05         Wages, commissions,
 the date you filed for bankruptcy:                                                                               bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                           Operating a business

 For last calendar year:                          Wages, commissions,                           $7,299.00         Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                           Operating a business

 For the calendar year before that:               Wages, commissions,                           $6,543.00         Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                bonuses, tips
                                                  bonuses, tips
                                                   Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                        Debtor 2
                                                  Sources of income                 Gross income from             Sources of income             Gross income
                                                  Describe below.                   each source                   Describe below.               (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No.         Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                            Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                    paid             still owe




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                        Doc 1         Filed 05/06/20             Page 60 of 81
 Debtor 1     Montgomery, Keesha Elaine                                                                    Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                             Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                    paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                             Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                    paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                             Nature of the case           Court or agency                          Status of the case
       Case number
       Midland Funding LLC vs Keesha                          Small Claim -                Broward County                            Pending
       Montgomery                                             Credit Card Debt             Courthouse                                  On appeal
       COSO-19-007337                                         Damages                      201 SE 6th St
                                                                                                                                       Concluded
                                                                                           Fort Lauderdale, FL
                                                                                           33301-3303

       Beattie & Houston Jr V TTEC                            Class Action                 UNITED STATES DISTRICT                    Pending
       Healthcare Solution, INC. and                                                       COURT                                       On appeal
       TTEC Holding, Inc                                                                   299 E Broward Boulevard                     Concluded
       18-cv-03098- RM-NRN                                                                 St # 108
                                                                                           Fort Lauderdale, FL 33301

       TIARA TURNER, Individual and on                        Class Action                 WESTERN DISTRICT OF                       Pending
       behalf of all others similarly                                                      ARKANSAS                                    On appeal
       situation vs CONCENTRIX                                                             101 S Jackson Ave Ste 205
                                                                                                                                       Concluded
       SERVICES US, INC., and                                                              El Dorado, AR 71730-6133
       CONCENTRIX CORPORATION
       18-cv-1072-SOH

       Midland Funding LLC vs Keesha                          Small Claims                 Broward County Court                      Pending
       Montgomery                                                                          201 SE 6th St                               On appeal
       COSO19002943                                                                        Fort Lauderdale, FL                         Concluded
                                                                                           33301-3303


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date                        Value of the
                                                                                                                                                            property
                                                              Explain what happened

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                         Doc 1          Filed 05/06/20           Page 61 of 81
 Debtor 1     Montgomery, Keesha Elaine                                                                    Case number (if known)



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was            Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave               Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                    Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your      Value of property
       how the loss occurred                                                                                                 loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or         Amount of
       Address                                                        transferred                                            transfer was             payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Van Horn Law Group, P.A.                                       335.00                                                 04/14/2020                $335.00
       330 N Andrews Ave Ste 450
       Fort Lauderdale, FL 33301-1012




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                        Doc 1         Filed 05/06/20             Page 62 of 81
 Debtor 1      Montgomery, Keesha Elaine                                                                   Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you
       Daniel Ayele and Raven L Ayele                               8124 S Richmond Street                     31,000.00                       03-2019
       8233 S Albany Ave                                            Chicago IL 60652
       Chicago, IL 60652-3441

       Purchaser

       Marcos Salvador                                              2007 Nissan 4 door Murano                  400.00                          10/06/2017
       600 W Oakland Park Blvd                                      SIlver
       Fort Lauderdale, FL 33311-1728                               Vin# JN8AZ08W47W643501

       Purchaser


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of            Type of account or           Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number              instrument                   closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred
       TD Bank NA                                             XXXX-1074                   Checking                    12/2019                              $0.00
       PO Box 219                                                                          Savings
       Lewiston, ME 04243-0219
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                         Doc 1           Filed 05/06/20              Page 63 of 81
 Debtor 1     Montgomery, Keesha Elaine                                                                        Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                       have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                     have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:     Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                     Describe the property                      Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                    Case 20-15088-SMG                      Doc 1          Filed 05/06/20            Page 64 of 81
 Debtor 1      Montgomery, Keesha Elaine                                                                   Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
        Case Title                                                  Court or agency                        Nature of the case                    Status of the
        Case Number                                                 Name                                                                         case
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business               Employer Identification number
        Address                                                                                                 Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                                Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Keesha Elaine Montgomery
 Keesha Elaine Montgomery                                               Signature of Debtor 2
 Signature of Debtor 1

 Date      May 6, 2020                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                   Case 20-15088-SMG                      Doc 1        Filed 05/06/20            Page 65 of 81


              Fill in this information to identify your case:

 Debtor 1                 Keesha Elaine Montgomery
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name

                                                    SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE
 United States Bankruptcy Court for the:            DIVISION

 Case number
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                       12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's         Harvey Schonbrun                                    Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
                                                                          Retain the property and enter into a Reaffirmation   Yes
    Description of       4042 NW 19th St Apt F103,                          Agreement.
    property             Lauderhill, FL 33313-7044                         Retain the property and [explain]:
    securing debt:



    Creditor's         Majestic Gardens Condominium                        Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
                                                                          Retain the property and enter into a Reaffirmation   Yes
    Description of       4042 NW 19th St Apt F103,                          Agreement.
    property             Lauderhill, FL 33313-7044                         Retain the property and [explain]:
    securing debt:



    Creditor's         Scottish Lion LLC                                   Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
                                                                          Retain the property and enter into a Reaffirmation   Yes
    Description of       4042 NW 19th St Apt F103,                          Agreement.
    property             Lauderhill, FL 33313-7044                         Retain the property and [explain]:

Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                       page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                  Case 20-15088-SMG                     Doc 1       Filed 05/06/20            Page 66 of 81


 Debtor 1      Montgomery, Keesha Elaine                                                            Case number (if known)


     securing debt:

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                            Will the lease be assumed?

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Keesha Elaine Montgomery                                               X
       Keesha Elaine Montgomery                                                       Signature of Debtor 2
       Signature of Debtor 1

       Date        May 6, 2020                                                    Date




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
                                                                                           Case 20-15088-SMG              Doc 1     Filed 05/06/20       Page 67 of 81
                                                                                                             United States Bankruptcy Court
                                                                                                    Southern District of Florida, Fort Lauderdale Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Montgomery, Keesha Elaine                                                               Chapter 7
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: May 6, 2020                      Signature: /s/ Keesha Elaine Montgomery
                                                                                                                       Keesha Elaine Montgomery                                                Debtor



                                                                   Date:                                  Signature:
                                                                                                                                                                                   Joint Debtor, if any
© 2020 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 68 of 81




1st Northern
230 W Monroe St
Chicago, IL 60606-4703


AAA life insurance
17900 N Laurel Park Dr
Livonia, MI 48152-3992


ADT Security Services
3190 S Vaughn Way
Aurora, CO 80014-3512


Advanced Collection Bu
PO Box 560063
Rockledge, FL 32956-0063


Allstate
PO Box 660642
Dallas, TX 75266-0642


Alltran Financial, LP
PO Box 4044
Concord, CA 94524-4044


Ambetter from Sunshine Health
PO Box 25408
Little Rock, AR 72221-5408
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 69 of 81




AmTrust Financial Services, Inc.
59 Maiden Ln Fl 43
New York, NY 10038-4639


Assertive Multiservices LLC
202 Terry Ave S
Lehigh Acres, FL 33976-2332


Bayview Loan Servicing, LLC
4425 Ponce de Leon Blvd Fl 5
Coral Gables, FL 33146-1837


BCA Financial Services
18001 Old Cutler Rd Ste 462
Palmetto Bay, FL 33157-6437


Broward County Tax Collector
115 S Andrews Ave
Fort Lauderdale, FL 33301-1818


Capital One Bank USA
PO Box 30281
Salt Lake City, UT 84130-0281


Checkredi
PO Box 11848
Lexington, KY   40578-1848
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 70 of 81




Chicago Volunteer Legal Services
33 N Dearborn St Ste 400
Chicago, IL 60602-3116


Citibank NA
PO Box 6241
Sioux Falls, SD   57117-6241


Citibank, N.A.
PO Box 6004
Sioux Falls, SD   57117-6004


Collection Bureau of A
1406 S Santa Fe Ave
Vista, CA 92084-7282


Collection Bureau of America
PO Box 5013
Hayward, CA 94540-5013


Comenity Bank
PO Box 182789
Columbus, OH 43218-2789


Comenity Capital Bank/Big
PO Box 182120
Columbus, OH 43218-2120
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 71 of 81




Credence Resource Mana
PO Box 2300
Southgate, MI 48195-4300


Credit Collection Service
725 Canton St
Norwood, MA 02062-2679


Credit First N A
PO Box 81315
Cleveland, OH 44181-0315


Crystal Springs
PO Box 660579
Dallas, TX 75266-0579


CVI SGP-CO Acquisition TRust
PO Box 385908
Minneapolis, MN 55438-5908


Ds Services of America
2300 Windy Ridge Pkwy SE
Atlanta, GA 30339-5665


DS Services of America Inc
5331 NW 35th Ter
Fort Lauderdale, FL 33309-6328
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 72 of 81




Edge Department
1860 SW 68th Ave
Miramar, FL 33023-2732


EOS CCA
PO Box 169
Norwell, MA   02061-0169


FFCC
1940 Harrison St Ste 202
Hollywood, FL 33020-5072


First Nothern Cre
230 W Monroe St Ste 2850
Chicago, IL 60606-4975


First Fed Credit & Col
3440 Hollywood Blvd
Hollywood, FL 33021-6927


First Northern Cu
230 W Monroe St
Chicago, IL 60606-4703


FirstSource Advantage, LLC
205 Bryant Woods S
Amherst, NY 14228-3609
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 73 of 81




Florida Blue HMO
PO Box 1798
Jacksonville, FL   32231-0014


Florida Center For Allergy & Asthma
11880 SW 40th St Ste 304
Miami, FL 33175-3574


Harvey Schonbrun
1802 N Morgan St
Tampa, FL 33602-2328


Hertz
PO Box 121190
Dallas, TX 75312-1190


HSN Collection Department
PO Box 9090
Clearwater Beach, FL 33758-9090


Illinois Dept. of Revenue
PO Box 19006
Springfield, IL 62794-9006


Inphynet South Broward, Inc
PO Box 459077
Sunrise, FL 33345-9077
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 74 of 81




Instaloan Loans
1030 W Sunrise Blvd
Fort Lauderdale, FL     33311-7144


Internal Revenue Service
PO Box 21126
Philadelphia, PA 19114-0326


Internal Revenue Service
7850 SW 6th Ct # 5730
Plantation, FL 33324-3202


Jefferey Bridges
2881 Denton Ct
Westchester, IL 60154-5637


Jpmcb Card
PO Box 15369
Wilmington, DE   19850-5369


Majestic Gardens Condominium
PO Box 164105
Miami, FL 33116-4105


Maloney Law LLC
1880 W Winchester Rd Ste 205
Libertyville, IL 60048-5336
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 75 of 81




McCarthy, Burges & Wolff
26000 Cannon Rd
Cleveland, OH 44146-1807


Memorial Ekg Associates Inc
8353 SW 124th St Ste 208
Miami, FL 33156-5847


Memorial EKG Associates, Inc
1175 Devin Dr Ste 174
Norton Shores, MI 49441-6079


Memorial Healthcare System
2900 Corporate Way
Miramar, FL 33025-3925


Memorial Physician Group
PO Box 2858
Raleigh, NC 27602-2858


Midland Credit Management, Inc
8875 Aero Dr Ste 200
San Diego, CA 92123-2255


Midland Funding
320 E Big Beaver Rd
Troy, MI 48083-1238
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 76 of 81




MIDLAND FUNDING LLC
2365 Northside Dr Ste 300
San Diego, CA 92108-2709


Midland Funding, LLC
8875 Aero Dr Ste 200
San Diego, CA 92123-2255


MRS Associates
1930 Olney Ave
Cherry Hill, NJ   08003-2016


Nationwide Credit, Inc
PO Box 26314
Lehigh Valley, PA 18002-6314


New Park Tower
2261 S Sherman Cir
Miramar, FL 33025-2294


Nordstrom
PO Box 5378
Portland, OR   97228-5378


Nordstrom/Td Bank USA
13531 E Caley Ave
Englewood, CO 80111-6504
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 77 of 81




Northland Group, Inc
PO Box 390846
Minneapolis, MN 55439-0846


Pathology Consultants of South Broward
PO Box 917920
Orlando, FL 32801-7920


PCH Publishers Clearing House
PO Box 6344
Harlan, IA 51593-1844


Peoples Gas
PO Box 2968
Milwaukee, WI   53201-2968


Plantation General Hospital
PO Box 740743
Cincinnati, OH 45274-0743


Portfolio Recov Assoc
120 Corporate Blvd Ste 100
Norfolk, VA 23502-4952


Portfolio Recovery
120 Corporate Blvd
Norfolk, VA 23502-4962
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 78 of 81




Premier Property Management
4502 Inverrary Blvd
Lauderhill, FL 33319-4104


Quality Women's Care of Florida
1150 N 35th Ave Ste 400
Hollywood, FL 33021-5429


Quest Diagnostics
PO Box 7306
Hollister, MO 65673-7306


Radius Global Solutions, LLC
PO Box 390916
Minneapolis, MN 55439-0911


Resurgent Capital Services L.P.
PO Box 10497
Greenville, SC 29603-0497


Ronald Oskowski
3173 NW 122nd Ave
City of Sunrise, FL     33323-3013


Samuel Simeon
1042 Iroquis Ave
Fort Lauderdale, FL     33312-7361
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 79 of 81




Scottish Lion LLC
2780 E Fowler Ave # 123
Tampa, FL 33612-6297


Sterling Jewelers, Inc
375 Ghent Rd
Akron, OH 44333-4601


Sunpass
PO Box 31241
Tampa, FL 33631-3241


Suntrrust Mortgage
PO Box 27767
Richmond, VA 23261-7767


Synchrony Bank
PO Box 965036
Orlando, FL 32896-5036


Synchrony Bank/Walmart
PO Box 965024
Orlando, FL 32896-5024


T Mobile
4515 N Santa Fe Ave
Oklahoma City, OK 73118-7901
    Case 20-15088-SMG   Doc 1    Filed 05/06/20   Page 80 of 81




Target
PO Box 660170
Dallas, TX 75266-0170


TMobile
211 S State Road 7 Unit A
Hollywood, FL 33023-6758


Transworld Systems, Inc
500 Virginia Dr Ste 514
Fort Washington, PA 19034-2707


Uber Visa
182 Howard St # 8
San Francisco, CA     94105-1611


Uchicago Hospital
5841 S Maryland Ave
Chicago, IL 60637-1443


US Bank Cacs
PO Box 790408
Saint Louis, MO     63179-0408


Verizon Wireless
PO Box 26055
Minneapolis, MN 55426-0055
    Case 20-15088-SMG   Doc 1   Filed 05/06/20   Page 81 of 81




Walinski and Associates P
2215 Enterprise Dr #
Westchester, IL 60154-5819
